Citation Nr: 1601742	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for respiratory problems, claimed as due to exposure to gases.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected urticaria, primary cutaneous vasculitis or erythema multiform, claimed as skin hives/skin condition/skin problems.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right Achilles tendonitis, claimed as bilateral ankles.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left Achilles tendonitis, claimed as bilateral ankles.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition.
6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection lumbar myositis, claimed as back pain.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for sleep apnea syndromes.

11.  Entitlement to service connection for major depressive disorder.

12.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

13.  Entitlement to an initial compensable evaluation for tinea corporis (claimed as allergies due to exposure to gases and in-service vaccination) prior to November 6, 2009, and in excess of 10 percent since then.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1982 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010, February 2015, September 2015 and November 2015 rating decisions by a Department of Veterans Affairs (VA) Agency of Original Jurisdiction (AOJ).  

In June 2015, the issue of entitlement to service connection for respiratory problems, claimed as due to exposure to gases, was last before the Board, at which time it was remanded for further development.  Also, at that time, the Board remanded the claim of entitlement to service connection for allergies, claimed as due to exposure to gases and in-service vaccination.  In the September 2015 rating decision issued by the AMC, the issue of entitlement to service connection for tinea corporis (claimed as allergies due to exposure to gases and in-service vaccination) was granted, with the staged evaluations listed on the cover sheet of this document.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271. While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

In June 2015, the Board remanded the issue of entitlement to service connection for respiratory problems, claimed as due to exposure to gases.  The Board remanded the matter to obtain VA treatment records for the Veteran dated from September 2013 to present, and to obtain a VA examination and opinion addressing the presence, nature and etiology of the claimed disability.  

In September 2015, the Veteran was afforded a VA examination, which resulted in a negative etiological opinion, with the examiner concluding that the Veteran had never had a respiratory disability.  However, the VA treatment records include an impression of chronic obstructive pulmonary disorder (COPD) from September 2014.   

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The September 2015 VA examination and opinion are insufficient.  In offering her opinion the VA examiner did not address the September 2014 diagnosis of COPD.  Thus, the examiner's opinion is based upon an inadequate history, and must be returned.  Id.

By a rating decision of February 2015, the RO in San Juan, PR, denied entitlement to an evaluation in excess of 10 percent for service-connected urticaria, primary cutaneous vasculitis or erythema multiform, claimed as skin hives/skin condition/skin problems, denied entitlement to a TDIU, and declined to reopen claims of entitlement to service connection for right Achilles tendonitis, claimed as bilateral ankles, left Achilles tendonitis, claimed as bilateral ankles, a right shoulder condition, a left shoulder condition, memory loss, and lumbar myositis, claimed as back pain.  The Veteran filed a Notice of Disagreement (NOD) in October 2015, asserting that he disagreed with these determinations.  A Statement of the Case (SOC) pertaining to these issues has yet to be issued by the AOJ.  Where a NOD has been filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

By a rating decision of September 2015, the AMC granted entitlement to service connection for tinea corporis (claimed as allergies due to exposure to gases and in-service vaccination) with a non-compensable evaluation prior to November 6, 2009, and in excess of 10 percent since then.  The Veteran filed a NOD with respect to this determination in October 2015.  To date, no SOC has been issued on this issue.  Thus, remand is required for issuance of a SOC.  Id.  

A November 2015 rating decision denied service connection for major depressive disorder, sleep apnea syndromes and hypertension and the Veteran filed a notice of disagreement in December 2015.  To date, no SOC has been issued on this issue.  Thus, remand is required for issuance of a SOC.  Id.    
  
Accordingly, the case is REMANDED for the following action:

1.  Return the matter to the examiner that conducted the September 2015 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of her claimed respiratory disability.  The claims folder and a copy of this Remand should be made available to the examiner.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed respiratory disability, including COPD, began in service, was caused by service, or is otherwise related to military service.

The examiner's attention is directed to a VA September 4, 2014 Pre-Bed Consult: Internal Medicine Pre-Op Evaluation, which includes an impression of COPD.
 
All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim of entitlement to service connection for respiratory problems, claimed as due to exposure to gases.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board

3.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding the issues of entitlement to an evaluation in excess of 10 percent for service-connected urticaria, primary cutaneous vasculitis or erythema multiform, claimed as skin hives/skin condition/skin problems, whether new and material evidence has been received to reopen a claim of entitlement to service connection for right Achilles tendonitis, claimed as bilateral ankles, whether new and material evidence has been received to reopen a claim of entitlement to service connection for left Achilles tendonitis, claimed as bilateral ankles, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition, whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss, whether new and material evidence has been received to reopen a claim of entitlement to service connection lumbar myositis, claimed as back pain, service connection for hypertension, service connection for sleep apnea syndromes, service connection for major depressive disorder, entitlement to a TDIU, and entitlement to an initial compensable evaluation for tinea corporis (claimed as allergies due to exposure to gases and in-service vaccination) prior to November 6, 2009, and in excess of 10 percent since then.  

Inform the Veteran how to perfect an appeal to the Board concerning these matters.  38 C.F.R. § 20.302(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


